RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0294-MR

RULIE HUTCHINSON                                                        APPELLANT


                 APPEAL FROM BATH CIRCUIT COURT
v.             HONORABLE WILLIAM EVANS LANE, JUDGE
                      ACTION NO. 19-CI-90154


CRAIG MURAWA                                                             APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: DIXON, McNEILL, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Rulie Hutchinson appeals the judgment of the Bath Circuit

Court, entered March 2, 2021, determining that an easement by estoppel permitted

Craig Murawa’s continued use of a road on Hutchinson’s property. After a careful

review of the briefs, the record, and the law, we reverse and remand.
                    FACTS AND PROCEDURAL HISTORY

             This case arises from Murawa’s use of a gravel road, approximately

30 feet by 900 feet, which runs south from Hutchinson’s 27 acres of land to

Blueberry Lane, a county road along the western boundary of Murawa’s property.

It is undisputed that Murawa has neither a claim of title nor an express written

easement regarding the road.

             Historically, the Hutchinson property has been conveyed multiple

times. Relevantly, in 1968, a deed was executed conveying to Wayne and Annie

Wells ownership of a 27-acre tract and a smaller tract described as a strip of land

running north from the road to the 27-acre tract which is part of this litigation.

Surveyor Robert Baldwin determined this strip roughly matches the road at issue

herein. After 1968, the 27-acre tract was conveyed multiple times until ultimately

being deeded to Joe Wright in 1985; to Joe’s daughter, Melinda Wright, in 1997–

subject to Joe’s and his wife’s life estate in the property–and finally to Hutchinson

in 2006. None of these conveyances included the road.

             In 2009, while in the process of refinancing his 27-acre tract,

Hutchinson was advised that his deed did not contain access to Blueberry Lane,

i.e., it did not include the road. In an attempt to rectify what Hutchinson testified

was a mutual mistake, Melinda Wright executed a new deed conveying an obscure

reference to a passway which Hutchinson believed–albeit erroneously–to be the


                                          -2-
road. It is unclear when Hutchinson became aware of the ongoing title defect;

however, in 2020, after the underlying action was initiated, Hutchinson received a

“Deed of Conveyance and Deed of Correction,” wherein Annie Wells (now known

as Stapleton) formally deeded the road to Hutchinson. Robert Baldwin’s plat of

the road was filed August 17, 2020, with the Bath Circuit Clerk.

             In 1997, Penny Justice (now known as Deskins) and James T. Justice

acquired what is now Murawa’s property by deed. In approximately 2000, the

Justices began building a residence along the western boundary of the property,

which they oriented west, facing the road approximately 50 to 60 feet away. In

explaining the orientation, Penny testified it was prettier as it provided a view of

the fields, woods, and skyscape, as opposed to the front and rear of two

neighboring houses.

             In building the residence, Penny testified that initially they accessed

the site solely by driving across their own field in a path that runs parallel to the

road. Then, after the house was under roof, Penny’s husband discussed building a

driveway which would also run along the road. Penny testified that Joe Wright,

the prior owner of Hutchinson’s property, decried the plan as senseless and stated

that the Justices could use his road. The Justices cut the barbwire fence that

separated their residence from the road and, thereafter, and without incident,

exclusively used the road for access.


                                          -3-
             Penny further testified that she provided maintenance to the road prior

to Hutchinson’s 2006 purchase of the land, including graveling the road

approximately 500 feet from Blueberry Lane to her house. Melinda Wright’s

testimony corroborated Penny’s regarding the permission to use the road and the

arrangement as to maintenance. Hutchinson confirmed that after he took

ownership of his property, he alone provided maintenance to the road and, at his

own expense, had it resurfaced in 2016.

             Eventually, Penny, now the sole owner of the property, listed it for

sale. In the sales disclosures, Penny noted that the road was shared and indicated

that it was unknown if there were easements. Murawa toured the property, using

the road to access the house. Penny believes that during Murawa’s tour, she told

him that she did not own the road and only used it by permission. Murawa denied

this but testified that Penny did inform him at some point that Hutchinson was

supposed to provide her a legal easement when he first purchased his property.

Murawa further testified that the realtor, after examining the Property Value

Administrator’s (PVA) map of the area and reviewing the deed, determined

Murawa owned the road. Though the realtor acknowledged reviewing the deed

and procuring the PVA map, the realtor denied advising Murawa that he owned the

road.




                                          -4-
             In February 2017, Murawa purchased the property, and soon

thereafter, he and Hutchinson discussed the road wherein they both asserted

ownership. Hutchinson testified that, after confronting Murawa with the deeds,

Murawa agreed that Hutchinson was the rightful owner of the road. Hutchinson

then told Murawa that he had permission to use the road, but if Murawa made

trouble, he would have to build his own. Murawa denied he ever agreed to

Hutchinson’s ownership but acknowledged that he did not further press the issue.

It is undisputed that Murawa and his family used the road without interruption or

incident until October 2019 when Hutchinson barred access to the road with a gate

and installed fencing along the boundary.

             In response, Murawa brought the underlying action seeking to restrain

Hutchinson from denying him access to the road. A bench trial was held wherein

Murawa pursued a theory of easement by prescription. After the close of proof,

Murawa asserted an additional theory of easement by estoppel. After citing the

applicable law, the trial court found that Penny Justice relied upon permission to

use the road when she built the residence as it was unfathomable that a person

would otherwise select a site 500 feet from the county road without building their

own access, orient the home toward the road, and contribute to its maintenance.

Additionally, the court found that Murawa “relied on the facts as he understood




                                         -5-
them to purchase the property.” Thus, the trial court agreed an easement had been

created by estoppel. This appeal timely followed.

                                STANDARD OF REVIEW

                The trial court’s factual findings “shall not be set aside unless clearly

erroneous, and due regard shall be given to the opportunity of the trial court to

judge the credibility of the witnesses.” CR1 52.01; see also A & A Mechanical,

Inc. v. Thermal Equipment Sales, Inc., 998 S.W.2d 505, 509 (Ky. App. 1999). A

finding is not clearly erroneous if it is supported by substantial evidence. Owen-

Corning Fiberglas Corp. v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998). We

review questions of law and the trial court’s application of the law to the facts de

novo. A & A, 998 S.W.2d at 509; Weinberg v. Gharai, 338 S.W.3d 307, 312 (Ky.

App. 2011).

                                         ANALYSIS

                An easement is the right to use the land of another for a specified

purpose. Majestic Oaks Homeowners Association, Inc. v. Majestic Oaks Farms,

Inc., 530 S.W.3d 435, 438 (Ky. 2017). It may be created by an express written

grant or established through implication, prescription or, relevantly, estoppel.

Gosney v. Glenn, 163 S.W.3d 894, 899 (Ky. App. 2005). In general, easements are



1
    Kentucky Rules of Civil Procedure.



                                             -6-
not favored, and consequently, the asserting party bears a heavy burden in

establishing the necessary requisites. Id.

             Deriving from the general principles of equitable estoppel, an

easement by estoppel prevents a party who has previously permitted the use of

their property from subsequently denying that right where, through the party’s

conduct, the user justifiably relied on continuation of that right and acted to their

own detriment. Id. A party asserting an easement by estoppel must prove: (1) the

licensor engaged in conduct which amounts to a false representation or a

concealment of material facts; (2) which the licensor intended or expected the

licensee to rely on; (3) the licensee did in fact believe and rely on the

representation; and (4) as a result, the licensee changed their position to their own

prejudice, generally through the erection of valuable improvements. Id.; Jones v.

Sparks, 297 S.W.3d 73, 77 (Ky. App. 2009).

             On appeal, Hutchinson first argues that Murawa did not meet his

burden to establish an easement by estoppel. In support, Hutchinson asserts that

since he has always asserted ownership of the road and its use was at his

discretion, there is no evidence that he made false representations, concealed

materials facts, or otherwise created a justifiable reliance on continued access.

Murawa disagrees, arguing that the orientation of the home, the lack of a seller’s

disclosure about the legal status of the road, a clear title examination, continued


                                          -7-
use of the road, and inaction by Stapleton, whom he asserts is the road’s true

owner, and by Hutchinson, created a justifiable reliance of continued access and

caused him to buy the property at a price he may not have paid otherwise. Murawa

argues the facts in Akers v. Moore, 309 S.W.2d 758 (Ky. 1958), are analogous and

support the trial court’s judgment.

             We agree with Hutchinson that the evidence does not establish that

Murawa acquired an easement by estoppel in his own right. Contrary to the

findings of the court and the arguments of Murawa, the representations made to

Murawa by the realtor, Penny, or the title examination company, as well as the

inaction of Stapleton, are irrelevant as an easement by estoppel is “an equitable

principle invoked against a party[,]” which said individuals are not. Loid v. Kell,

844 S.W.2d 428, 430 (Ky. App. 1992). Similarly, Murawa’s observations

regarding the home and its proximity to the road have no bearing on the criteria for

an easement by estoppel. Likewise, Hutchinson’s failure to prevent Murawa’s use

is insufficient to create an easement because estoppel requires fraud or

concealment, not mere acquiescence, which induces the licensee to act to their

detriment. Embry v. Turner, 185 S.W.3d 209, 216 (Ky. App. 2006) (quoting

Thomas v. Holmes, 306 Ky. 632, 637, 208 S.W.2d 969, 972 (1948)).

              Regarding Hutchinson’s affirmative conduct, both parties testified

that there was an early dispute vis-à-vis the road and that Hutchinson asserted


                                         -8-
ownership and control thereof. This is consistent with Hutchinson’s current

contention and, despite the flaw in Hutchinson’s deed, was not a false

representation. As for Murawa’s expectation of continued use, Hutchinson

testified he told Murawa that he would have to build his own driveway if Murawa

continued to “mess with him.” This conditional permission can hardly have been

intended to create an expectation of unfettered access. Additionally, there is no

evidence Murawa detrimentally changed his position. Murawa had already closed

on the property prior to any alleged actions by Hutchinson; therefore, the purchase

could not have been in reliance thereof. Finally, unlike the promisees in Akers

who expended a significant sum of $200 in 1958 to improve the road at issue,

Murawa’s unauthorized mowing of the area and adding some stones to holes

cannot be classified as a valuable improvement. 309 S.W.2d at 759.

             Our review does not end here, however, as the court found that the

criteria for an easement by estoppel had been satisfied by Penny’s use of the road,

which Murawa asserts is still in effect. Hutchinson takes umbrage with the court’s

findings on this point, noting it was contrary to Penny’s testimony. Further, citing

Cole v. Gilvin, 59 S.W.3d 468 (Ky App. 2001), and Loid, 844 S.W.2d 428,

Hutchinson contends that Murawa could not acquire an easement through purchase

as an easement by estoppel does not run with the land. In response, Murawa

asserts the court was free to discredit Penny’s testimony, and while conceding the


                                         -9-
general rule that easements by estoppel do not run with the land, he argues the

exception of equity applies.

               As an initial matter, we must determine if Penny could have

established an easement by estoppel. The parties disagree on the identity of the

licensor. Murawa argues that, due to the defect in the deeds whereby the road was

not included in any conveyance since 1968, Stapleton was the true owner of the

property and her acquiescence in Penny’s use of the road satisfies the first two

requirements for an easement by estoppel. Accepting arguendo Murawa’s

contention that Stapleton’s conduct was controlling, we disagree it would support

an easement by estoppel where the record contains no evidence Stapleton had

notice of any of the relevant events and, as noted above, mere acquiescence is not

enough. Embry, 185 S.W.3d at 216.

               Hutchinson, as well as the trial court, focused on his and Joe Wright’s

conduct. Joe Wright, Hutchinson’s predecessor in interest, did give Penny

permission to use the road and Penny testified there was discussion about including

this right in any subsequent deed, though this was never done. This satisfies the

first three requirements. Therefore, if Penny prejudicially changed her position in

reliance of continued use, an easement by estoppel would exist as it relates to Joe

and herself.




                                          -10-
             On this factor, the trial court found that Penny relied on permission to

use the road in choosing to build a residence. We conclude that this finding is

clearly erroneous as it is not supported by substantial evidence. The only evidence

adduced on this issue was from Penny herself where she testified the residence was

under roof prior to her use of the road or permission being granted (i.e., the

permission could not have induced her to build the residence in its present

location). While the trial court found this to be unfathomable, there was simply no

evidence to find otherwise. Further, while Penny’s decision to eschew

constructing her own driveway could be said to be in reliance on continued access

to the road, this non-action does not constitute a change in position, much less a

prejudicial change.

             At best, the evidence supports that Penny graveled half the road, from

the county road to her turnoff, on at least one occasion and performed general

maintenance of an unknown character prior to 2006. Here, unlike in Holbrook v.

Taylor, 532 S.W.2d 763 (Ky. 1976) (where the licensee built a $25,000 house and

improved the disputed road at a cost of $100) and Akers, 309 S.W.2d 758 (where

the licensee spent $200 making the disputed road passable), there is no evidence of

Penny’s expenditures making it difficult to ascertain if, and to what extent, she was

prejudiced. Again, easements are not favored, and it is the claimant’s burden to

demonstrate adequate evidence. Gosney, 163 S.W.3d at 899.


                                         -11-
             Assuming this limited evidence could support a finding of an

easement by estoppel between Penny and Wright, there still remains the question

of whether equity would require that it remain in force to preclude Hutchinson

from revoking Murawa’s access to the road. In considering this issue, we are

mindful that even where an easement by estoppel is established, it is not without

limitation. An easement by estoppel “is irrevocable to the extent necessary to

prevent the licensee from being unfairly deprived of the fruits of [their]

expenditures[.]” Bob’s Ready to Wear, Inc. v. Weaver, 569 S.W.2d 715, 720 (Ky.

App. 1978) (quoting RESTATEMENT OF THE LAW OF PROPERTY § 519, Comment G.

(1944)).

             The trial court did not render specific findings on this point. Murawa

asserts that equity requires the easement remain in force, in exception to the

general rule against running easements with the land, and relies on PSP North,

LLC v. Attyboys, LLC, 391 S.W.3d 396 (Ky. App. 2013). In PSP, a concrete

access ramp, costing $23,500, was built on and for the benefit of the licensee’s

property with over half of the ramp encroaching upon the licensor’s property.

Thereafter, the licensee’s property was sold to Attyboys who was permitted to use

the ramp and, with the licensor’s knowledge, incurred substantial cost in designing

the layout of their building to utilize the ramp. The licensor then sold their

property to PSP who sought to deny Attyboys access to the ramp. Affirming the


                                         -12-
circuit court’s finding of an easement by estoppel, this Court held that PSP,

“having had notice of the irrevocable license held by Attyboys prior to purchasing

the property, was barred by equitable principles from revoking Attyboys’ license.”

Id. at 399.

              PSP is distinguishable from the case at bar. Attyboys, the party

asserting the existence of the easement, had established on their own merits an

irrevocable license to use the ramp during the original licensor’s ownership, which

is not the case herein. Additionally, the improvements at issue in PSP were of a

far more obvious and permanent nature, a concrete ramp openly encroaching upon

the licensor’s land and the layout of the licensee’s building compared herein to

gravel laid on the licensor’s property at least a decade prior to Murawa’s

ownership and 12 years prior to the underlying action. Additionally, PSP involved

a significant outlay by the licensee–$23,500–compared to laying gravel at an

unknown cost. We find these distinctions to be meaningful.

              Additionally, further weighing against the equity of continuing an

easement, Murawa had ample notice that access could be an issue. The seller’s

disclosure indicated the road was shared and that it was unknown whether there

was an easement. Murawa admitted there was a discussion with Penny about an

easement being previously contemplated, but he did not verify if it had been

effectuated. Murawa was concerned enough that the realtor, despite testifying she


                                        -13-
was not qualified to render an opinion on ownership issues, pulled the deed and a

map from the PVA. However, Murawa failed to obtain a survey, consult an expert,

or verify the status of the road with Hutchinson. In short, despite notice of

potential issues, Murawa took no proactive action, and equity does not require the

requested remedy.

                                  CONCLUSION

              Therefore, and for the foregoing reasons, the judgment of the Bath

Circuit Court concluding that Murawa had an easement by estoppel is

REVERSED, and this matter is REMANED for entry of a judgment in favor of

Hutchinson.

              McNEILL, JUDGE, CONCURS.

              THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Leah Hawkins                               Angela A. Patrick
Mt. Sterling, Kentucky                     Mt. Sterling, Kentucky




                                        -14-